Citation Nr: 1120163	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  05-30 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for any acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), but inclusive of depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to March 1966 and from February 1974 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2005 by the VARO in Waco, Texas, and by its decision of August 2008, the Board determined that new and material evidence had been submitted to reopen the Veteran's previously denied claim of entitlement to service connection for PTSD.  That reopened claim, as well as original claims for service connection for depression and for scars of the head, were then remanded to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  

On remand, the AMC sent the appeal to the Remand and Rating Development Team at the RO in Huntington, West Virginia, and that body determined by a written memorandum in July 2009 that VA records regarding an October 1987 hospitalization were unavailable.  The AMC by its rating decision of November 2010 granted service connection for PTSD and for head scars and, as such, those issues are no longer within the Board's appellate jurisdiction for review.  By a supplemental statement of the case of November 2010, the previous denial of service connection for depression was confirmed and continued.  

The appellate issue is expanded to include any and all psychiatric disorders, other than PTSD, including depression and other diagnosed entities.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although the appellant's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim).

While the case remained in remand status, the Veteran in November 2010 indicated his intention to appoint the Disabled American Veterans (DAV) as his representative in this matter.  This was followed by his submission of a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, formalizing the Veteran's appointment of the DAV as his representative.  

The Board by its January 2011 correspondence to the Veteran indicated to him that the Veterans Law Judge who had conducted a videoconference hearing before the Board in June 2008 was no longer employed by the Board.  The Veteran was offered an opportunity to appear before another Veterans Law Judge who would decide his appeal.  The Veteran indicated that he did not wish to appear for another hearing and that it was his request that the Board consider his case on the basis of the evidence of record.  

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

As part of its August 2008 remand, the Board specifically directed the AMC/RO to afford the Veteran a VA examination, which was to include a medical opinion from the VA examiner as to whether any psychiatric disorder involving depression, other than PTSD, was present and, if so, whether it was at least as likely as not that it originated in service or was otherwise linked to any period of the Veteran's military service.  This question was not addressed by the VA examiner who conducted the September 2010 VA PTSD examination or by any other VA medical professional while this case remained in remand status.  Given that the Board specifically requested that an opinion be obtained as to the nexus, if any, between the Veteran's depression and his military service, and it was not, the Veteran as a matter of law is entitled to compliance with the terms of the Board's remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Remand is thus required to permit corrective actions to be undertaken.  

As indicated above, the holding in Clemons requires that consideration be afforded the Veteran's entitlement to service connection for all acquired psychiatric disorders, not simply the Veteran's depression, as variously diagnosed as depression, major depression, a major depressive disorder, and a substance-induced mood disorder.  Other psychiatric diagnoses entered in the recent past have included, among others, a panic disorder, agoraphobia, and a schizoaffective disorder.  Remand to permit initial development and adjudication of the expanded issue of entitlement to service connection for any acquired psychiatric disorder, other than PTSD, is found to be necessary.  

Accordingly, this case is REMANDED for the following actions:

1.  Ensure compliance with the VA's duties to notify and assist the Veteran, including advising him of information and evidence needed to substantiate his expanded claim for service connection for any acquired psychiatric disorder, other than PTSD.  

2.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder.  

3.  Thereafter, afford the Veteran a VA psychiatric or psychological examination in order to ascertain the nature and etiology of any acquired psychiatric disorder, other than PTSD, including claimed depression, as variously diagnosed as depression, a major depressive disorder, major depression, and substance-induced mood disorder.  The Veteran's VA claims folder should be furnished to the VA examiner for use in the study of this case and the examination report should reflect whether in fact the claims folder was provided and reviewed.  The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any and all indicated diagnostic testing deemed necessary.  All pertinent diagnoses should be set forth.

The examiner is asked to furnish a professional opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that any currently existing acquired psychiatric disorder, other than PTSD, originated in service, is otherwise attributable to the Veteran's military service, or, alternatively, bears a defined nexus to his service-connected PTSD.  The nature of any such relationship between the Veteran's PTSD and any other acquired psychiatric disorder must be fully detailed.  

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus as to find against any such link.  More likely and as likely support the contended relationship; less likely weighs against the claim.

The examiner is also requested to provide a rationale for each opinion expressed.  If the examiner finds it impossible to provide any requested opinion without resort to pure speculation, he or she should so indicate and the reasons why.

4.  Lastly, adjudicate the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  If the benefit sought on appeal continues to be denied, the Veteran and his representative should be furnished a supplemental statement of the case, including a review of all evidence not previously considered, and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further review.  

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn regarding the final disposition of the claim(s) in question as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

